DETAILED ACTION
Claim(s) 4, 12-13, and 23-26 are canceled due to the Amendments filed 02/18/2020.  
Claim(s) 1-3, 5-11, 14-22, and 27 is/are hereby under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sensing means for continuously sensing” in Claim 1, line 2 and Claim 3, line 2 is being interpreted as sensor with a radiation source, or equivalents thereof, as described in para. [0064] of the specification filed 02/18/2020. 
Claim Objections
Claim 2 is objected to because of the following informalities: “claim 1 wherein” in line 1 should read “claim 1, wherein”.
Claim 8 is objected to because of the following informalities: “points” in line 3 should read “points,”. 
Claim 10 is objected to because of the following informalities:  “data points,” in line 7 should read “data points.”.
Claim 27 is objected to because of the following informalities: “comprising” in line 1 should read “comprising:”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, “such as” is being interpreted as “at least one of the following”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-11, and 14-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a personal health monitoring system, comprising an implantable sensor to sense biological parameters in bodily 
Step 2A – Prong one: The limitation of determine a first trend in glucose concentration, determining a second trend in ketone bodies concentration, and generating a personal health profile, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of a monitoring device. For example, but for the “monitoring device”, “determining” and “generating” in the context of this claim encompasses the user manually calculating a trend in glucose concentration data, calculating a trend in ketone bodies concentration, and generating a user profile based on the trends. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial expectation is not integrated into a practical application. In particular, the independent claim only recites two additional elements – using an implantable sensor to generate sensor data, and using a monitoring device to generate the user profile. Generating sensor data via an implantable sensor is an example of pre-solution activity of the judicial exception, and does not integrate the judicial exception into a practical application. The monitoring device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Dependent claims 2, 5-11, and 14-22 also do not integrated the judicial exception into a 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception, the additional elements are well-understood, routine, conventional 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a personal health monitoring system, comprising an implantable sensor to sense biological parameters in bodily fluids, transmitting the sensor data to a monitoring device, and processing the sensor data to determine a trend in the sensed data and generate a personal health profile of the user. The claims are directed to a statutory category, therefore further consideration is necessary. 
Step 2A – Prong two: The judicial expectation is not integrated into a practical application. In particular, the independent claim only recites two additional elements – using an implantable sensor to generate sensor data, and using a monitoring device to generate the user profile. Generating sensor data via an implantable sensor is an example of pre-solution activity of the judicial exception, and does not integrate the judicial exception into a practical application. The monitoring device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception, the additional elements are well-understood, routine, conventional activities previously known to the industry and are recited at a high level of generality that do not impose meaningful limits and do not provide particular instructions for the treatment of a 
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method to generate a personal health profile, comprising an implantable sensor to sense biological parameters in bodily fluids, transmitting the sensor data to a monitoring device, and processing the sensor data to determine a trend in the sensed data and generate a personal health profile of the user. The claims are directed to a statutory category, therefore further consideration is necessary. 
Step 2A – Prong two: The judicial expectation is not integrated into a practical application. In particular, the independent claim only recites two additional elements – using an implantable sensor to generate sensor data, and using a monitoring device to generate the user profile. Generating sensor data via an implantable sensor is an example of pre-solution activity of the judicial exception, and does not integrate the judicial exception into a practical application. The monitoring device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the judicial exception, the additional elements are well-understood, routine, conventional activities previously known to the industry and are recited at a high level of generality that do not impose meaningful limits and do not provide particular instructions for the treatment of a patient. Insignificant extra-solution activity and using generic computer components to perform an abstract idea cannot provide an inventive concept. The claim is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are generally directed towards a personal health monitoring system, comprising an implantable sensor and a monitoring device for determining a first trend in glucose concentration data and a second trend in said ketone bodies concentration, and generating a personal health profile of the user. 
Claim(s) 1-3, 5-11, 14-22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rack-Gomer et al. (Pub. No. US 2015/0289821) cited in the IDS filed 02/18/2020, hereinafter referred to as Rack-Gomer.
Regarding Claim 1, Rack-Gomer discloses a personal health monitoring system (Abstract, “systems and methods … in the determination of a glycemic urgency index”), comprising: 
an implantable sensor (Fig. 3, element 8, “analyte sensor system”), comprising sensing means for continuously sensing biological parameters in bodily fluids of a user (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0120], “using one or more measurement techniques such as, enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, radiometric … and the like”) and a first wireless transceiver for transmitting sensor data (Fig. 3, element 12, “sensor electronics”) containing data points which 
a monitoring device (Fig. 1, elements 14, 16, 18, and 20, “display devices”), comprising a second wireless transceiver for communicating with said first wireless transceiver to receive said sensor data (para. [0116], “sensor electronics module may , as noted, coupled with one or more devices, such as any or all of display devices”) and processing means for processing said sensor data, wherein said processing means is equipped with an algorithm which is executable on said processing means (para. [0116], “display devices may be configured for processing and presenting information, such sensor information transmitted by the sensor electronics module”) and which is provided for: 
determining first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points (para. [0068], “method may comprising displaying a numerical value representing the analyte concentration … indication of whether a trend of analyte concentration is increasing or decreasing…” and para. [0073], “continuous glucose monitoring … features discussed may be used for continuous monitoring of … ketones”), 

Regarding Claim 2, Rack-Gomer discloses the personal health monitoring system according to claim 1 wherein the algorithm which is executable on said processing means and is provided for: 
determining first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points (Fig. 7, element 262, “recent historic measured glucose data” and para. [0140], “recent historic data may be measured over the course of minutes or hours prior to the current measured glucose data, and thus be particularly useful for current trending analyses” and para. [0073], “continuous glucose monitoring … continuous monitoring of … ketones” and para. [0074], “features of an embodiment is independently combinable in any way e.g. one, two, or three or more embodiments”), 
detecting first user dependent correlations between said first trends and said second trends (para. [0127], “electronic device may perform various processes, such as, for example, correlating data …”), and 
generating a personal health profile of the user based on said first user dependent correlations (para. [0114], “processor can further process the data, generate reports providing statistics based on the processes data, trigger notifications…”).
Regarding Claim 3, Rack-Gomer discloses a personal health monitoring system (Abstract, “systems and methods … in the determination of a glycemic urgency index”), comprising: 

a monitoring device (Fig. 3, elements 14, 16, 18, and 20, “display devices”), comprising a second wireless transceiver for communicating with said first wireless transceiver to receive said sensor data (para. [0116], “sensor electronics module may couple with one or more devices, such as any or all of display devices … display devices may be configured for processing and presenting information, such sensor information transmitted by the sensor electronics module”) and second processing means for processing said sensor data (para. [0116], “display devices may be configured for processing and presenting information, such sensor information transmitted by the sensor electronics module”), wherein said second processing means is equipped with an algorithm which is executable on said processing means (para. [0115], “continuous analyte sensor data may also include algorithms … may be provided in other ways as well, such as by the display devices”) and which is provided for:
determining first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points (para. [0068], “method may comprising displaying a numerical value representing the analyte concentration … indication of whether a trend of analyte concentration is increasing or decreasing…” and para. [0073], “continuous glucose monitoring … features discussed may be used for continuous monitoring of … ketones”), 

Regarding Claim 5, Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor is a subcutaneous implantable sensor (para. [0119], “continuous analyte sensor may be configured to continuously detect and/or measure analytes as … a subcutaneous device”) and the bodily fluid is interstitial fluid (para. [0104], “glucose concentration of a bodily fluid (e.g., blood, plasma, interstitial fluid and the like”).
Regarding Claim 6, Rack-Gomer discloses the personal health monitoring system according to claim 1, comprising 2 or more implantable sensors (Fig. 3, element 8, “sensor system” and para. [0114], “the system 100 may be configured to analyze analyte data … from one or more of sensor systems”). 
Regarding Claim 7, 
Regarding Claim 8, Rack-Gomer discloses the personal health monitoring system according to 7, wherein said algorithm is further provided for: determining third trends in said heart rate data points (para. [0140], “recent historic data may be measured over the course of minutes or hours prior to the current data, and thus may be particularly useful for current trending analyses” and para. [0073], “features may be used for continuous monitoring of ... heart rate”), detecting second user dependent correlations between said third trends and said first and/or second trends (para. [0127], “electronic device may perform various processes, such as, for example, correlating data …” and para. [0074], “features of an embodiment is independently combinable in any way e.g. one, two, or three or more embodiments”), and evaluating said second user dependent correlations upon generating said personal health profile (para. [0114], “processor can further process the data, generate reports providing statistics based on the processes data, trigger notifications…”).
Regarding Claim 9, Rack-Gomer discloses the personal health monitoring system according to claim 7, wherein the implantable sensor comprises the heart rate sensor (para. [0073], “features discussed may be used for continuous monitoring of … heart rate” and para. [0118], “other user equipment … heart rate monitor … can be used in addition to those discussed with reference to Fig. 3” and para. [0179], “a CGM sensor may incorporate … a heart rate sensor for measuring changes in the user’s heart rate”).
Regarding Claim 10, Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the biological parameters sensed by the sensing means of the implantable sensor further comprise at least one of the following: body temperature, urea, lactate, pH, fructosamine, oxaloacetate, oxaloacetate and/or hydration level; such that said 
Regarding Claim 11, 
Regarding Claim 14, Rack-Gomer discloses the persona health monitoring system according to claim 1, wherein the monitoring device comprises a display for displaying said personal health profile (Fig. 3, elements 14, 16, 18, and 20, “display devices”, Fig. 23, and para. [0117], “display devices may be configured to display graphical and/or numerical representations of sensor information, such as a numerical value and/or an arrow … or a trend graph”).
Regarding Claim 15, Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the personal health profile comprises recommendations or suggestions aimed at improving the user's health (para. [0280], “additional reads may be accessed via the CGM, e.g., additional information about the GUI inputs, patterns, insights, therapy recommendations, or the like”).
Regarding Claim 16, Rack-Gomer discloses the personal health monitoring system according to claim 1, further comprising an insulin pump, wherein the personal health profile comprises instructions for a controller of said insulin pump (para. [0323], “the GUI may be translated or transformed to an insulin pump command … may be directly provided to a pump to dispense insulin in a closed loop system” and para. [0113], “system 100 can include other devices … such as a medicament delivery pump”).
Regarding Claim 17, 
Regarding Claim 18, Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the monitoring device is a mobile terminal (Fig. 3, element 18, Fig. 23) and the algorithm is included in an app stored on said mobile terminal (para. [0011], “monitoring device may be embodied as an application running on a mobile device, e.g., a smart phone”).
Regarding Claim 19, Rack-Gomer discloses the personal health monitoring system according to claim 18, wherein the mobile terminal is provided for collecting metadata, such as gender, age, BMI, location data, calories intake data, activity data, agenda information, information on periods, method of anticonception, pregnancy, stress level and/or user habit information (para. [0025], “receiving data entered by a user, such as on a user interface of a mobile device” and para. [0026], “received data entered may include … user weight, activity level, food or drink ingested, anthropometric data, stress data, health data, age, gender …”, para. [0173], “data may include … BMI”), and wherein the algorithm is provided for evaluating said metadata upon generating said personal health profile (para. [0026], “received data entered by a user … may further include modifying the determined glycemic urgency index”).
Regarding Claim 20, 
Regarding Claim 21, Rack-Gomer discloses the personal health monitoring system according to claim 20, wherein the integrated controller is provided for detecting a variability level in said sensor data and adapting said variable sampling rate according to said detected variability level (para. [0137], “signal processing may occur using the sensor electronics … processing of the raw sensor signal is performed by the sensor electronics” and para. [0154], “another type of data, tied to the sensor and electronics … is the accuracy, confidence level, and/or noise information in the glucose measurement”).
Regarding Claim 22, Rack-Gomer discloses the personal health monitoring system according to claim 1, wherein the implantable sensor comprises an integrated memory for accumulating sensor data and/or components for wireless energy transfer (para. [0115], “sensor electronics module may include electronic circuitry associated with measuring and processing data generated by the continuous analyte sensor” and para. [0116], “sensor electronics module may, as noted, coupled (e.g. wirelessly and the like) with one or more devices”).
Regarding Claim 27, Rack-Gomer discloses a method to generate a personal health profile (Abstract, “methods that employ several numerous factors in the determination of a glycemic urgency index”) comprising: 
measuring glucose concentration data points and ketone bodies concentration data points using an implantable sensor (para. [0110], “utilize an implantable glucose sensor … the methods can be applied to any device capable of detecting a concentration of analyte” and para. [0073], “continuous glucose monitoring … features discussed may be used for continuous monitoring of … ketones”), 
transmitting said glucose concentration data points and ketone bodies concentration data points to a monitoring device (para. [0116], “sensor electronics module may, as noted, couple with one or more devices, such as any or all of display devices … sensor information transmitted by the sensor electronics module for display at the display device”), 
determining first trends in said glucose concentration data points and second trends in said ketone bodies concentration data points (para. [0068], “method may comprising displaying a numerical value representing the analyte concentration … indication of whether a trend of analyte concentration is increasing or decreasing…” and para. [0073], “continuous glucose monitoring … features discussed may be used for continuous monitoring of … ketones”), 
detecting first user dependent correlations between said first trends and said second trends (para. [0127], “electronic device may perform various processes, such as, for example, correlating data …”), and generating a personal health profile of the user based on said first user dependent correlations (para. [0114], “processor can further process the data, generate reports providing statistics based on the processes data, trigger notifications…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791            

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791